Citation Nr: 1342118	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-33 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to May 1945. The Veteran died in September 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the appellant requested a hearing before a member of the Board; however, in September 2011, the appellant's representative advised the Board that she wished to withdraw her request for a hearing.  Consequently, the Board hearing scheduled for October 11, 2011, was cancelled.

The Board also notes that, in the cover letter issued in February 2009 with the rating decision on appeal, the RO notified the appellant that it was deferring a decision on a claim of entitlement to death pension because it needed a complete marital history of the Veteran.  The RO requested that the appellant complete and submit a VA Form 21-676c, Declaration of Status of Dependent; however, the information the RO sought was already of record.  To date, it does not appear that the RO has adjudicated the issue of the appellant's entitlement to death pension.  Therefore, the Board does not have jurisdiction over it.  It is again referred to the agency of original jurisdiction (AOJ) for appropriate action. 

In addition, the Board notes that the appellant initially limited her claim to service connection for the cause of the Veteran's death; however, in an informal hearing presentation, the appellant's representative submitted argument as to entitlement to Dependency and Indemnity Compensation (DIC) under  38 U.S.C.A. § 1318.  Consequently, the Board finds that that issue has been raised, but has not been adjudicated by the AOJ. This issue is also referred to the AOJ for further action. 

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in December 2012 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's lifetime, the following disabilities were service connected:  posttraumatic stress disorder (PTSD) (previously rated as psychoneurosis, anxiety, tremors, apprehension and other psychosomatic complaints) evaluated as 30 percent disabling from May 8, 1947, and 50 percent disabling from January 6, 2005; bilateral hearing loss evaluated as 30 percent disabling from July 8, 2004; tinnitus evaluated as 10 percent disabling from July 8, 2004; and residual scar due to gunshot wound of the right hand, evaluated as zero percent disabling effective April 1, 1946.  Effective January 6, 2005, the Veteran's combined disability rating was 70 percent.

In the May 2006 remand, the Board ordered the RO/AMC to issue a supplemental statement of the case (SSOC) after re-adjudicating the appellant's claims; however, the Board notes that the SSOC was sent to an incorrect address and was returned marked as unable to deliver.  Therefore, the claim must be remanded for a reissuance of the SSOC using the correct address as indicated in correspondence from the Board to the appellant.  See Stegall v. West, 11 Vet. App. 268 (1998) (the U.S. Court of Appeals for Veterans Claims vacated and remanded a Board's decision because it failed to ensure that the RO achieved full compliance with specific instructions in a Board remand).  

The Board also finds that there is evidence of record indicating that there may be outstanding VA treatment records that have not been obtained and associated with the claims file.  The Board notes that the available VA treatment record shows the Veteran was hospitalized at the VA Medical Center in Brooklyn, New York, from July 6, 2007, until his death in September 2007.  It is clear, however, that the records associated with the claims file are not the complete record of his hospitalization.  Pursuant to the prior remand, the RO associated VA treatment records dating from July 1, 2004, to July 31, 2007; however, the RO did not obtain the Veteran's terminal records, or any records dating from August 1, 2007, to September 2007, as instructed by the previous remand.  Such must be completed on remand.  Id. 

Additionally, the Board found in the previous remand that medical opinions need to be obtained in order to fairly and fully adjudicate the appellant's claims.  A medical opinion was needed with regard to the whether the Veteran's service-connected disabilities would have resulted in his being unable to secure or follow a substantially gainful occupation notwithstanding his nonservice-connected disabilities or age.  A medical opinion was also needed with regard to whether the Veteran's service-connected PTSD significantly or materially contributed to the Veteran's death.  

The RO obtained a medical opinion in February 2013.  Unfortunately, the opinion was authored by a Nurse Practitioner.  The Board remand specifically indicated that an opinion should be obtained from a psychiatrist.  Such should be obtained on remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Reissue the February 2013 SSOC using the correct address.  Make sure that all RO/AMC systems indicate the correct address for the appellant.

2.  Associate with the claims file the complete treatment record relating to the Veteran's final hospitalization at the VA Medical Center in Brooklyn, New York, from August 1, 2007, to September 2007. 

3.  Thereafter, the claims file should be forwarded to a VA psychiatrist to obtain appropriate medical opinions necessary to fully and fairly adjudicate the appellant's claims. 

After reviewing the claims file, the VA psychiatrist should answer the following questions:

a)  Is it at least as likely as not that the Veteran's service-connected PTSD significantly or materially contributed to the cause of the Veteran's death, combined to cause death, or aided or lent assistance to the production of death? (Consideration should be given to whether his PTSD symptoms affected his ability to comply with treatment for the disabilities that directly caused his death.)

b)  Is it at least as likely as not that the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus and gunshot wound scar on right hand, regardless of nonservice-connected disabilities or age, resulted in the Veteran being unable to secure or follow a substantially gainful occupation?

The VA psychiatrist should give a for the opinion(s) provided.  If the reviewer determines that an opinion cannot be provided without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.).

4.  After ensuring that all necessary assistance in developing the claims has been afforded the appellant (including that the VA opinions requested are adequate), the appellant's claims should be readjudicated.  If a benefit sought is not granted, a Supplemental Statement of the Case should be issued to the appellant and her representative.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


